Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 04/29/2022 are acknowledged.
According to the Amendments to the claims, claims 1-9 and 12-20 has /have been amended.  Accordingly, claims 1 -20 are pending in the application.  An action on the merits for claims 1-20 are as follow.
The previous 112 (b) Claim Rejections are withdrawn according to applicant's amendment to the claims with no new matter added.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contacts attorney Minseung Ahn (# 76,611) to get permission of amend claims 1 and 12 to place the present application in condition for allowance.  The application has been amended as follows: 
A. Claim 1, last to the tenth line: Replace “the first object and the second object” with --the first working coil and the second working coil--.
B. Claim 12, last to the tenth line: Replace “the first object and the second object” with --the first working coil and the second working coil--.

Reason for allowance
Regarding Independent Claim 1, the prior art of record Nishimura et al. (WO 2014 030315 A1) in view of Lee et al. (US 2012/0248098 A1) disclose an induction heating device; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “information on whether the third working coil is present between the first working coil and the second working coil, information on whether the first object or the second object is placed above the third working coil other than the first working coil and the second working coil, and information on the arrangement sequence of the first object and the second object
placed on the upper surface of the cover plate”; and there is no motivation found to modify the prior art to obtain the claimed limitations.  With respect to Claims 2-11, the dependency on Claim 1 makes them allowable.
Regarding Independent Claim 12, the prior art of record Nishimura et al. (WO 2014 030315 A1) in view of Lee et al. (US 2012/0248098 A1) disclose a method for controlling an induction heating device; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “determining whether the third working coil is present between the first working coil and the second working coil, and determining the arrangement sequence of the first object and the second object placed on the upper surface of the cover plate”; and there is no motivation found to modify the prior art to obtain the claimed limitations.  With respect to Claims 13-20, the dependency on Claim 1 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761